Citation Nr: 1633772	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial, compensable rating for healed fracture of the left fifth finger proximal phalanx.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In pertinent part, the RO granted service connection for healed fracture left fifth finger proximal phalanx, with a noncompensable rating (effective May 18, 2009).  In September 2010, the Veteran filed a notice of disagreement.  In January 2012, the RO issued a statement of the case.  In February 2012, the Veteran filed a substantive appeal.  

The Board notes that the January 2012 statement of the case included the issues of service connection for the left elbow and an increased rating for residuals of left inguinal hernia.  In the February 2012 substantive appeal, the Veteran specified that he was only appealing the left finger increased rating claim.  Although the Veteran's representative indicated in later statements that the Veteran was also appealing the left elbow and left inguinal hernia claims, such statements cannot be taken as a substantive appeal, as they were filed over 60 days following the issuance of the January 2012 statement of the case.  As such, those issues were never appealed to the Board.

In June 2015, the RO issued another rating decision denying a compensable rating.  


FINDING OF FACT

Documentation received from the Veteran's representative in June 2016 confirmed that the Veteran died in May 2016.  






CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


